DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29, line 11 recites removing “or heat and the pressure” and the language is unclear and confusing.  Claim 19 recites in line 7, “heat or heat and pressure,” and it 
Allowable Subject Matter
Claim 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 21-22, and 24-27 are rejected under 35 U.S.C. 103 as being obvious over Tamm et al. [US2014/0310986, of record, previously cited, “Tamm”] in view of Foley et al. [US2004/0087754, newly cited, “Foley”] and Reichel et al. [US2016/0362552, of record, previously cited, “Reichel”]. 
Tamm discloses a method of forming an article, the method comprising: providing a polymer material in the form of a film including a first surface and a second surface opposing the first surface (paragraph 0185); placing the first surface of the polymer material in direct contact with a first surface of a textile (knitwear) (paragraphs 0184-185); using heat and pressure, adhering the first surface of the polymer material to 
Tamm discloses the polymer material is an elastomeric material such as polyurethanes to provide support, stiffening and abrasion resistance (paragraphs 0191, 0194). Tamm does not disclose a UV radiation curable material including UV radiation curable millable polyurethane gum. 
Foley discloses articles that include polyurethane elastomers that have good abrasion resistance, toughness, strength and other physical properties (paragraph 0004, 0013). Foley discloses polyurethane elastomers include millable gums (paragraph 0005, 0041), and the polyurethanes can be coated on a surface of a product (paragraph 0006). 
Reichel discloses a polyurethane composition and discloses a composition that including millable polyurethane gum that will reduce production time and expense by photochemically curing the composition with UV light (paragraphs 0009-10). It is noted Tamm discloses long reaction times (paragraph 0190). Reichel discloses curing of the millable polyurethane gum with UV light (paragraphs 0040-43). 
	Tamm discloses the material is in a shape of a film, but does not disclose a shaping step. Tamm also does not disclose UV curing after removing the heat and pressure. 
	Reichel discloses a method of forming an article. Reichel discloses shaping one or more pieces of an ultraviolet radiation (UV) curable material, wherein the UV radiation curable material includes a UV radiation curable millable polyurethane gum (molded into a desired shape; paragraphs 0010, 0040); and Reichel discloses curing by 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Tamm by using a polymer material that is a millable polyurethane gum that is curable with UV light as taught by the combination of Foley and Reichel in order to provide a coating material that is abrasion resistant, weatherable, non-yellowing or any of the properties disclosed by Foley and that will reduce processing time and expense as disclosed by Reichel; and to modify the method of Tamm by shaping the UV curable material by molding and curing with UV light after the removal of heat and pressure as taught by Reichel in order to ensure rapid curing of the UV curable material and improve the quality of the part by ensuring the target shape is formed by molding the material. 
With respect to claim 2, Tamm discloses the knitwear is fused with the polymer layer without any adhesives, therefore an interface between the adhered polymer material and the surface of a knitwear is substantially free of additional materials (paragraph 0187-0188).
With respect to claim 4, Tamm discloses the polymeric material is an outer surface (paragraph 0184), and the combination of Foley and Reichel disclose UV radiation curable materials as discussed above. 
With respect to claim 5, Tamm discloses the polymeric material forms at least a portion of an exterior surface of the article (paragraph 0184, 0194), and the combination of Foley and Reichel disclose UV radiation curable materials as discussed above.

With respect to claim 8, Tamm discloses the article is a component of the article of footwear (paragraph 0183, 0194). 
With respect to claim 9, Tamm discloses the textile (knitwear) is an upper or strobel for an article of footwear (paragraph 0183, 0194, 0087), and the polymeric material can be coated to reinforce a part of the sole (paragraph 0063-0064). 
With respect to claim 21, Tamm discloses a method of forming an article, the method comprising: providing a polymer material in the form of a film including an inner surface and an outer surface opposing the inner surface (paragraph 0185); placing the inner surface of the polymer material in direct contact with a first surface of a textile (knitwear) (paragraphs 0184-185); using heat and pressure, adhering the inner surface of the polymer material to the first surface of the textile (paragraph 0185, 0188), and forming an article of footwear (paragraph 0183, 0194). 
Tamm discloses the polymer material is an elastomeric material such as polyurethanes to provide support, stiffening and abrasion resistance (paragraphs 0191, 0194). Tamm does not disclose a UV radiation curable material including UV radiation curable millable polyurethane gum. 
Foley discloses articles that include polyurethane elastomers that have good abrasion resistance, toughness, strength and other physical properties (paragraph 0004, 0013). Foley discloses polyurethane elastomers include millable gums (paragraph 
Reichel discloses a polyurethane composition and discloses a composition that including millable polyurethane gum that will reduce production time and expense by photochemically curing the composition with UV light (paragraphs 0009-10). It is noted Tamm discloses long reaction times (paragraph 0190). Reichel discloses curing of the millable polyurethane gum with UV light (paragraphs 0040-43). 
	Tamm discloses the material is in a shape of a film, but does not disclose a shaping step. Tamm also does not disclose UV curing after removing the heat and pressure. 
	Reichel discloses a method of forming an article. Reichel discloses shaping one or more pieces of an ultraviolet radiation (UV) curable material, wherein the UV radiation curable material includes a UV radiation curable millable polyurethane gum (molded into a desired shape; paragraphs 0010, 0040); and Reichel discloses curing by irradiation preferably takes place at room temperature, and the part may be cooled prior to irradiation (paragraph 0043).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Tamm by using a polymer material that is a millable polyurethane gum that is curable with UV light as taught by the combination of Foley and Reichel in order to provide a coating material that is abrasion resistant, weatherable, non-yellowing or any of the properties disclosed by Foley and that will reduce processing time and expense as disclosed by Reichel; and to modify the method of Tamm by shaping the UV curable material by molding and curing with UV light after 
With respect to claim 22, Tamm discloses the knitwear is fused with the polymer layer without any adhesives, therefore an interface between the adhered polymer material and the surface of a knitwear is substantially free of additional materials (paragraph 0187-0188).
With respect to claim 24, Tamm discloses the polymeric material is an outer surface (paragraph 0184), and the combination of Foley and Reichel disclose UV radiation curable materials as discussed above.
With respect to claim 25, Tamm discloses the method further comprises, prior to the curing, contouring the shaped polymeric material or contouring the adhered polymeric material, or both (paragraph 0189).
With respect to claim 26, Tamm discloses the article is a component of the article of footwear (paragraph 0183, 0194).
With respect to claim 27, Tamm discloses the textile (knitwear) is an upper or strobel for an article of footwear (paragraph 0183, 0194, 0087), and the polymeric material can be coated to reinforce a part of the sole (paragraph 0063-0064).
Claims 3, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tamm, Foley, Reichel, and further in view of Gibson-Collinson [US2007/0204482, of record, previously cited, “Gibson”].  
Tamm as modified discloses a method of forming an article. Applicant is referred to paragraph 7 for a detailed discussion of Tamm as modified. Tamm discloses a polymer material in the shape of a film, and Reichel discloses shaping by molding the polymeric material,  but does not disclose the surface of the molding component including a texture on the surface of the molded component. 
Gibson discloses a method of forming an article of footwear. Gibson discloses the sole of the shoe can include textures, grooves and recesses; and the formation of these features can be performed though molding (paragraph 0031). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Tamm by forming a texture on the surface of the molded article during the molding (which takes place before curing) as taught by Gibson in order to increase traction, provide a visual surface finish, and create passages from the movement of materials from the molded article. 
Response to Arguments
Applicant’s arguments, filed 12/23/2020, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new combination of Tamm, Foley (newly cited) and Reichel.  Applicant’s arguments directed toward Arnese are moot, as the rejections no longer rely upon the teachings of Arnese. 
Applicant’s arguments, filed 12/23/2020, with respect to the rejection of claim 29 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claim 29 under 35 USC 103 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
February 27, 2021